DETAILED ACTION
	Claims 1, 5-15, 17-20, 22, and 24-27 are pending. Claims 1, 15, 24, and 25 have been amended and claims 2-4, 16, 21, and 23 were previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-15, 17-20, 22, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 11 of U.S. Patent No. 9,512,102. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims are directed to liquid-crystalline media comprising a difluorodibenzothiophene ring. The liquid-crystalline medium of ‘102 comprising at least one compound of formula I when defined as: R1 and R2 are alkyl or alkoxy radicals having 1 to 15 C atoms in which one or more CH2 groups are optionally replaced by –CH=CH- and one or more H atoms are optionally replaced by halogen, m is 0, and n is 0. When R1 and R2 are alkyl or alkoxy .
Claims 1, 5-15, 17-20, 22, and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 10 of U.S. Patent No. 10,017,695. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims are directed to liquid-crystalline media comprising a difluorodibenzothiophene ring. The liquid-crystalline medium of ‘695 comprising at least one compound of formula I when defined as: R is an alkyl or alkoxy radical having 1 to 15 C atoms in which one or more 
    PNG
    media_image1.png
    62
    307
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    77
    99
    media_image2.png
    Greyscale
, and A11 is 
    PNG
    media_image3.png
    99
    173
    media_image3.png
    Greyscale
.The electro-optical display element in claim 10 of ‘695 encompasses the electro-optical display of instant claims 10-13. Both the instant claims and patent claims recite open claim language “comprises”; therefore, it would have been obvious that the liquid-crystalline medium of the patented claims can have any dielectric anisotropy such as 0.5 or more as instantly claimed and any rotational viscosity such as 350 mPa•s or less as instantly claimed, all defined groups are inclusive of the claimed invention, and that additional compounds may be included in the patented composition such as those recited in the instant claims.
Claims 1, 5-15, 17-20, 22, and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17, 19, 20, 22, and 24-27 of copending Application No. 15/304,980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the co-pending claims are directed to liquid-crystalline media comprising a difluorodibenzothiophene ring. The liquid-crystalline medium of ‘980 comprising at least one compound of formulae ST and at least one compound of formula I when defined as: R1 and R1* are alkyl or alkoxy radicals having 1 to 15 C atoms in which one or more CH2 groups are optionally replaced by –CH=CH- and one or more H atoms are optionally replaced by halogen, L1 and L2 are F, and X is -S- encompasses formula S-2 of instant claims 1, 15, and 25-27 when RS1 is an alkyl or 
    PNG
    media_image4.png
    41
    89
    media_image4.png
    Greyscale
, and R62 and R72 are unsubstituted alkyl or alkoxy radical having 1 to 7 C atoms. Formula IIB of ‘980 when defined as: R2B is alkyl or alkenyl having up to 15 C atoms where one CH2 group may be replaced by –O-, q is 0 or 1, Z2 is a single bond, Z2’ is a single bond, -COO-, -CH2O-, -CF2O- , or –CH2CH2-, L3 and L4 are F, and v is 1 to 6 encompasses formulas IX, VII, and VIII of instant claims 6 and 18 when R91, R81, and R71 are unsubstituted alkyl or alkoxy radical having 1 to 7 C atoms or an unsubstituted alkenyl or alkenyloxy radical having 2 to 7 C atoms, p is 0 or 1, o is 0 or 1, A9 and A8 are 
    PNG
    media_image5.png
    59
    347
    media_image5.png
    Greyscale
, Z8 is –(C=O)-O, -CH2-O-, -CF2-O- or –CH2-CH2-, and R92, R82, and R72 are unsubstituted alkyl or alkoxy radical having 1 to 7 C atoms. Formula IIC of ‘980 when defined as: R2C is alkyl or alkenyl having up to 15 C atoms where one CH2 group may be replaced by –O-, L3 and L4 are F, and v is 1 to 6 encompasses formula IX of instant claims 6 and 18 when R91 is unsubstituted alkyl or alkoxy radical having 1 to 7 C atoms or an unsubstituted alkenyl or alkenyloxy radical 
    PNG
    media_image6.png
    83
    290
    media_image6.png
    Greyscale
 encompasses formula IV of instant claim when R41 and R42 are alkyl or alkoxy having 1 to 7 C atoms or alkoxyalkyl having 2 to 7 C atoms, p is 0, Z42 is a single bond, and A42 is 
    PNG
    media_image7.png
    50
    104
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    56
    231
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    62
    111
    media_image9.png
    Greyscale
 or 
    PNG
    media_image10.png
    57
    95
    media_image10.png
    Greyscale
. Formulas BF-1 and BF-2 of ‘980 when defined as: R1 and R2 are alkyl or alkenyl radical having up to 15 C atoms which is unsubstituted or monosubstituted by halogen (F) and where one CH2 group may be replaced by –O-, c is 0,1 or 2, and d is 1 or 2 encompasses formula I of instant claims 7, 17, and 19 when R11 and R12 are alkyl, alkoxy, fluorinated alkyl or fluorinated alkoxy having 1 to 7 C atoms or alkenyl, alkenyloxy, alkoxyalkyl or fluorinated alkenyl having 2 to 7 C atoms, n is 0 or 1, A12 is 
    PNG
    media_image11.png
    49
    103
    media_image11.png
    Greyscale
 or 
    PNG
    media_image12.png
    51
    109
    media_image12.png
    Greyscale
 respectively, and A11 is 
    PNG
    media_image13.png
    95
    177
    media_image13.png
    Greyscale
. The electro-optical display element in claims 19 and 20 of ‘980 encompasses the electro-optical display of instant claims 10-13. Both the instant claims and co-pending claims recite open claim language “comprises”; therefore, it would have been obvious that the liquid-crystalline medium of the patented claims can .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 10-12, 14, 15, 22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (U.S. 2004/0124399) as evidenced by Bartmann et al. (DE19531165). U.S. 5,589,102 is being used as the English translation.
Schmidt et al. teaches novel components for use in nematic liquid-crystal mixtures which have high positive dielectric anisotropy values combined [0019] specifically, a liquid crystal mixture comprising at least one compound of formula (I) [abstract] which is the following:

    PNG
    media_image14.png
    139
    423
    media_image14.png
    Greyscale
[0023] wherein R1 and R2 are the same or different, such as R1 can be a straight-chain alkyl radical having 1 to 16 carbon atoms or straight chain alkenyl radical having 2 to 16 carbon atoms where one or more nonadjacent and nonterminal CH2 groups may be replaced by -O- and R2 can be a straight-chain alkyl radical having 1 carbon atom or 2 carbon atoms in which one CH2 group is replaced by –O- in which one or more hydrogen atoms may be replaced by F (i.e. CF3 and/or OCF3) or R1 and R2 can both be a straight-chain alkyl radical having 1 to 16 carbon atoms or straight chain alkenyl radical having 2 to 16 carbon atoms where one or more nonadjacent and nonterminal CH2 groups may be replaced by -O-, m and n are 0, X is S, and Y is F [0025-0036]. When R1 is a straight-chain alkyl radical having 1 to 16 carbon atoms or straight chain alkenyl radical having 2 to 16 carbon atoms where one or more nonadjacent and nonterminal CH2 groups may be replaced by -O- and R2 is a straight-chain alkyl radical having 1 carbon atom or 2 carbon atoms in which one CH2 group is replaced by –O- in which one or more claims 1, 15, and 25 when RS1 is an alkyl having 1 C atom and XS is CF3 or OCF3. When R1 and R2 are both a straight-chain alkyl radical having 1 to 16 carbon atoms or straight chain alkenyl radical having 2 to 16 carbon atoms where one or more nonadjacent and nonterminal CH2 groups may be replaced by -O- it is equivalent to formula S-1 of instant claims 26 and 27 when RS1 and RS2 are alkyl or alkoxy having 1 to 7 C atoms or alkenyl or alkenyloxy having 2 to 7 C atoms. Schmidt et al. also teaches the preparation of the alkyl-, alkenyl- or alkoxy-substituted are known to those skilled in the art [0068]. Although Schmidt et al. does not teach a specific example of the above compound, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain such a compound through routine experimentation with a reasonable expectation of success because Schmidt teaches variables equally suitable for the sought invention. Further, the rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. In addition, MPEP 2144.05 cites In re Williams 4 USPQ 237 (C.C.P.A. 1929) which states “A mere carrying forward of an original patented conception involving only a change in proportion, form or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even claim 8). The above is a mixture, therefore the process of mixing said compounds is taught (claim 14). Schmidt et al. teaches further components of liquid-crystal mixtures which comprise compounds of the formula (I) according to the invention are preferably selected from the known compounds having smectic and/or nematic and/or cholesteric phases.  Mixture components suitable for this purpose are listed in particular in WO 00/36054, WO 97/04039, DE-A-195 31 165 and EP-A-0 893 424, which are explicitly incorporated herein by way of reference [0054] wherein DE-A-195 31 165, also filed as U.S. 5,589,102 (Bartmann), is directed to nematic liquid-crystalline media having positive dielectric anisotropy such as the following mixture in Example A:

    PNG
    media_image15.png
    320
    487
    media_image15.png
    Greyscale
[col 35] which has a dielectric anisotropy of +5.62. The last compound shown is equivalent to formula II of instant claim 1 when R2 is an alkyl having 3 C atoms, m is 1, A21 is 
    PNG
    media_image16.png
    56
    99
    media_image16.png
    Greyscale
, A22 is 
    PNG
    media_image17.png
    59
    100
    media_image17.png
    Greyscale
, L21 is F, L22 is H, and X2 is halogen (F). Compounds CCP-20CF3, CCP-30CF3, CCP-40CF3, and CCP-50CF3 are equivalent to formula IV of instant claim 5 when R41 is an alkyl having 2, 3, 4, or 5 C atoms respectively, p is 1, Z41 is a single bond, A41 is 
    PNG
    media_image16.png
    56
    99
    media_image16.png
    Greyscale
, Z42 is a single bond, A42 is 
    PNG
    media_image17.png
    59
    100
    media_image17.png
    Greyscale
, and R42 is a fluorinated alkoxy having 1 C atom. Therefore, the liquid crystal medium of the instant claims is obvious over Schmidt as evidenced by Bartmann through incorporation by reference.
	With regard to claims 10-12, Schmidt et al. teaches the compounds of the formula (I) may be used in liquid-crystal mixtures.  In the case of nematic mixtures, they 
With regard to claim 22, the composition of Schmidt as evidenced by Bartmann is the same as instantly claimed, therefore it is expected to have a rotational viscosity of 350 mPa•s or less, absent any evidence to the contrary.
Claims 6, 7, 9, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (U.S. 2004/0124399) as evidenced by Bartmann et al. (DE19531165) as applied to claim 1 above, and further in view of Haensel et al. (U.S. 2013/0207038).
With regard to claims 6, 7, and 17-20, Schmidt as evidenced by Bartmann teach the liquid-crystal mixture comprises at least one compound of formula (I) (Applicant’s S-1, S-2, and I) preferably in an amount of 1 to 40% by weight [0055] (claim 20) such as compound 3-butoxy-4,6-difluoro-7-(trans-4-n-pentylcyclohexyl)dibenzofuran in Example 21 [0088] which is equivalent to formula I of instant claims 7, 17, and 19 when R11 is an alkoxy having 4 C atoms, n is 1, A12 is 
    PNG
    media_image16.png
    56
    99
    media_image16.png
    Greyscale
, A11 is 
    PNG
    media_image18.png
    105
    202
    media_image18.png
    Greyscale
, and R12 is an alkyl having 5 C atoms. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 1072. In the instant case, it would have been obvious to one of ordinary skill in the art to obtain a liquid crystal medium comprising two compounds of Schmidt et al. formula (I) in which one compound X is S claim 20. Schmidt as evidenced by Bartmann teach a liquid crystal composition having positive dielectric anisotropy but do not teach the medium comprises a compound of formulae VI to IX.
However, Haensel et al. teaches a liquid-crystalline medium having positive dielectric anisotropy comprising one or more compounds of formula IA and at least one compound selected from the group of compounds of formula IIA, IIB and IIC [0031] wherein formulae IIA, IIB, and IIC are the following:

    PNG
    media_image19.png
    304
    361
    media_image19.png
    Greyscale
[0031] wherein R2V, R2B, and R2C are alkyl radicals having up to 7 C atoms, p is 0, 1, or 2, q is 0 or 1, B is 
    PNG
    media_image20.png
    57
    120
    media_image20.png
    Greyscale
, Z2 is a single bond, L1 and L2 are F, Z2’ is a single bond or –CH2O-, L3-L6 are H or F in claims 6, 18, and 19 when R61-R91 are unsubstituted alkyl radicals having 1 to 6 C atoms and R62-R92 are unsubstituted alkyl or alkoxy radicals having 1 to 6 C atoms, l is 0 or 1, A7 and A8 are 
    PNG
    media_image20.png
    57
    120
    media_image20.png
    Greyscale
 or 
    PNG
    media_image17.png
    59
    100
    media_image17.png
    Greyscale
, Z8 is –CH2O-, p is 0, and q is 1. Haensel et al. also teaches the proportions of compounds of the formulae IIA, IIB and/or IIC in the mixture as a whole is preferably 3-40% by weight [0062] (claim 20). Haensel et al. further teaches that it has now been found that the LC mixtures having positive dielectric anisotropy (+Δε) can be improved if the LC media additionally contain one or more compounds selected from the compounds of the formula IIA, IIB and IIC having negative values for the dielectric anisotropy (-Δε).  The mixtures according to the invention have a very high light efficiency, show very high transmittance, low values for the rotational viscosity γ1 and thus are suitable for all kind of applications in the TN, IPS, FFS and VA modes, especially in the FFS mode [0029]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal medium of Schmidt as evidenced by Bartmann in order to achieve a very high light efficiency, show very high transmittance, low values for the rotational viscosity γ1 and thus are suitable for all kind of applications.
With regard to claim 9, Haensel et al. teaches the dielectrics may also comprise further additives known to the person skilled in the art, for example, 0-15% of chiral dopants can be added [0207].
.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (U.S. 2004/0124399) as evidenced by Bartmann et al. (DE19531165) as applied to claim 1 above, and further in view of Lietzau et al. (U.S. 7,514,127) as evidenced by Haensel et al. (U.S. 2013/0207038).
With regard to claim 24, Schmidt et al. teaches the above compound equivalent to formula S-2 but does not teach when XS is F or Cl.
However, Lietzau et al. teaches the invention relates to dibenzofuran, dibenzothiophene and fluorine derivatives, liquid crystal media thereof, and electro-optical display elements thereof [0001] (claim 10) represented by the following formula I:

    PNG
    media_image21.png
    146
    342
    media_image21.png
    Greyscale
[col 2 line 55] wherein R1 is an alkyl having 1 to 7 C atoms, m and n are 0, X1 and X2 are halogen (F or Cl), Y is S, R2 is hydrogen, and X3 is halogen (F or Cl) [col 2 line 65-col 3 line 25] which is equivalent to formula S-2 of instant claim 24 when RS1 is an alkyl having 1 to 7 C atoms and XS is F or Cl. Although Lietzau et al. does not teach a specific example of the above compound, it would have been obvious to one of ordinary skill in the art before the effective filing KSR, 550 U.S. at 421, 82 USPQ2d at 1397. In addition, MPEP 2144.05 cites In re Williams 4 USPQ 237 (C.C.P.A. 1929) which states “A mere carrying forward of an original patented conception involving only a change in proportion, form or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes may produce better results.” In the instant case, Lietzau et al. teaches dibenzofuran, dibenzothiophene and fluorine derivatives [col 1 lines 5-6]. The teachings of Lietzau et al. would have presented strong evidence of obviousness in the liquid crystal art in substituting S for the O seen in compound No. 18 [col 29] in order to obtain the instantly claimed compound. Lietzau et al. also teaches other physical, physicochemical or electro-optical parameters of the compounds according to the invention are also advantageous for use of the compounds in liquid-crystalline media.  The compounds or liquid-crystalline media comprising these compounds have, in particular, a sufficient breadth of the nematic phase and good low-temperature and long-term stability as well as sufficiently high clearing points [col 3 lines 53-29]. .
Claims 1, 5-15, 17-20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lietzau et al. (U.S. 7,514,127) in view of Haensel et al. (U.S. 2013/0207038).
Lietzau et al. teaches the invention relates to dibenzofuran, dibenzothiophene and fluorene derivatives, liquid crystal media thereof, and electro-optical display elements thereof [0001] (claim 10) represented by the following formula I:

    PNG
    media_image21.png
    146
    342
    media_image21.png
    Greyscale
[col 2 line 55] wherein R1 is an alkyl having 1 to 7 C atoms, m and n are 0, X1 and X2 are halogen (F or Cl), Y is S, R2 is hydrogen, and X3 is halogen (F or Cl) [col 2 line 65-col 3 line 25] which is equivalent to formula S-2 of instant claims 1, 15, and 24 when RS1 is an alkyl having 1 to 7 C atoms and XS is F or Cl. Although Lietzau et al. does not teach a specific example of the above compound, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain such a compound through routine experimentation with a reasonable expectation of success because Lietzau et al. teaches variables equally suitable for the sought invention. Further, the rationale to support a conclusion that the claim would have been obvious is that "a person of KSR, 550 U.S. at 421, 82 USPQ2d at 1397. In addition, MPEP 2144.05 cites In re Williams 4 USPQ 237 (C.C.P.A. 1929) which states “A mere carrying forward of an original patented conception involving only a change in proportion, form or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes may produce better results.” In the instant case, Lietzau et al. teaches Y is selected from a small group such that one of ordinary skill in the art would envisage each member such as S. The teachings of Lietzau et al. would have presented strong evidence of obviousness in the liquid crystal art in substituting S for the O seen in compound No. 18 [col 29] in order to obtain the instantly claimed compound. Lietzau et al. teaches the compounds of formula I have negative Δε but does not teach the liquid-crystalline medium comprising said compound has a dielectric anisotropy of 0.5 or more.
However, Haensel et al. teaches a liquid-crystalline medium having positive dielectric anisotropy comprising one or more compounds of formula IA and at least one compound selected from the group of compounds of formula IIA, IIB and IIC [0031] (having negative dielectric anisotropy) wherein formulae IA is the following:

    PNG
    media_image22.png
    122
    365
    media_image22.png
    Greyscale
[0031] wherein RA is an alkyl radical having up to 15 C atoms, o is 0 or 1, A is 
    PNG
    media_image23.png
    334
    242
    media_image23.png
    Greyscale
, Y1-Y6 are H or F, and XA is F, Cl, halogenated alkyl radical, halogenated alkenyl radical, halogenated alkoxy radical or a halogenated alkenyloxy radical having up to 6 C atoms [0032-0039] which is equivalent to formula II of instant claim 1 when R2 is an alkyl having 1 to 7 C atoms, m is 1 to 2, when m is 1 A21 is 
    PNG
    media_image24.png
    76
    216
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    104
    126
    media_image25.png
    Greyscale
when m is 2 A21 is 
    PNG
    media_image26.png
    59
    223
    media_image26.png
    Greyscale
 
    PNG
    media_image27.png
    132
    333
    media_image27.png
    Greyscale

    PNG
    media_image24.png
    76
    216
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    104
    126
    media_image25.png
    Greyscale
, A22 is 
    PNG
    media_image24.png
    76
    216
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    104
    126
    media_image25.png
    Greyscale
, L21 and L22 are H or F, and X2 is halogen (F or Cl), halogenated alkyl or alkoxy radical having 1 to 3 C atoms, or halogenated alkenyl or alkenyloxy radical having 2 to 3 C atoms. Haensel et al. also teaches in Example mixtures M1 to M50 dielectric anisotropy ranging from 1.8 to 24.3 [0262] (claim 1). Haensel et al. further teaches the medium contains 2-50% by weight of compounds of the formula IA (Applicant’s II) [0146] (claim 20). Haensel et al. also teaches that it has now been found that the LC mixtures having positive dielectric anisotropy (+Δε) can be improved if the LC media additionally contain one or more compounds selected from the compounds of the formula IIA, IIB and IIC having negative values for the dielectric anisotropy (-Δε).  The mixtures according to the invention have a very high light efficiency, show very high transmittance, low values for the rotational viscosity γ1 and thus are suitable for all kind of applications in the TN, IPS, FFS and VA modes, especially in the FFS mode [0029]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal medium of Lietzau et al. in order to achieve a very high light efficiency, show very high transmittance, low values for the rotational viscosity γ1 and thus are suitable for all kind of applications. The above is a mixture, therefore the process of mixing said compounds is taught (claim 14).


    PNG
    media_image28.png
    138
    354
    media_image28.png
    Greyscale
[col 24 line 30] wherein Ra and Rb are –CpH2p+1 or –OCpH2p+1 where p is 1-8 and L1 and L2 are F [col 25 lines 38-40]. The second compound is equivalent to formula IV of instant claim 5 when R41 and R42 are alkyl or alkoxy having 1 to 7 C atoms, p is 2, Z41 and Z42 are single bonds, A41 is 
    PNG
    media_image17.png
    59
    100
    media_image17.png
    Greyscale
, and A42 is 
    PNG
    media_image16.png
    56
    99
    media_image16.png
    Greyscale
. The first compound is equivalent to formula VII of instant claims 6, 18, and 19 when R71 and R71 are unsubstituted alkyl or alkoxy radicals having 1 to 7 C atoms and A7 is 
    PNG
    media_image17.png
    59
    100
    media_image17.png
    Greyscale
.Lietzau et al. also teaches besides the compounds of the general formula I according to the invention, the media according to the invention preferably comprise one or more compounds from groups A, B and/or C. The proportions by weight of the compounds from these groups in the media according to the invention are: group A: from 0 to 90%, preferably from 20 to 90%, in particular from 30 to 90%, group B: from 0 to 80%, preferably from 10 to 80%, 
    PNG
    media_image29.png
    73
    103
    media_image29.png
    Greyscale
[col 23 lines 28-45]. In this case, the first compound shown above in [col 24 line 30] is considered group B and the second compound is considered group A. The amounts of group A and group B overlap the amounts of 2 to 35 % of compounds of formula IV and 5 to 50 % of compounds of formula VII of instant claim 20.
	With regard to claims 7, 8, 17, 18, and 20, Lietzau et al. teaches the media according to the invention preferably comprise from 1 to 40%, particularly preferably from 5 to 30%, of the compounds of the formula I (Applicants’ S-2 and I) according to the invention.  Preference is furthermore given to media comprising more than 40%, in particular from 45 to 90%, of compounds of the formula I according to the invention. The media preferably comprise one, two, three, four or five compounds of the formula I according to the invention [col 24 lines 17-24] (claims 8 and 20). Lietzau et al. also teaches the following compound No. 10:

    PNG
    media_image30.png
    152
    280
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    40
    307
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    29
    363
    media_image32.png
    Greyscale
[col 28] which is equivalent to formula I of instant claims 7, 17, and 19 when R11 is an alkyl having 1 C atom, n is 0, A11 is 
    PNG
    media_image18.png
    105
    202
    media_image18.png
    Greyscale
, and R12 denotes X1 which is F. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 1072. In the instant case, it would have been obvious to one of ordinary skill in the art to obtain a liquid crystal medium comprising two compounds of Schmidt et al. formula (I) in which one compound Y is S (Applicant’s S-1) and a second compound in which Y is O (Applicant’s I) through routine experimentation in the liquid crystal art. 
With regard to claim 9, Haensel et al. teaches the dielectrics may also comprise further additives known to the person skilled in the art, for example, 0-15% of chiral dopants can be added [0207].
With regard to claim 11-13, Haensel et al. teaches that mixtures containing the compounds of the formulae IA and at least one compound of the formula IIA, IIB or IIC 
With regard to claim 22, Haensel et al. teaches the LC mixtures of the invention allow rotational viscosities γ1 of ≤110 mPas, particularly preferably ≤100 mPas [0194].
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lietzau et al. (U.S. 7,514,127) in view of Haensel et al. (U.S. 2013/0207038) as applied to claim 2 above, and further in view of Schmidt et al. (U.S. 2004/0124399).
With regard to claims 25-27, Lietzau et al. in view of Haensel et al. teach a liquid-crystalline medium comprising a compound of formula S-2 but do not teach when X2 is CF3 or OCF3 or a compound represented by formula S-1.
However, Schmidt et al. teaches the object of the present invention to provide novel components for use in smectic or nematic liquid-crystal mixtures which have high positive dielectric anisotropy values combined with a favorable relationship of viscosity and clearing point [0019] specifically, a liquid crystal mixture comprising at least one compound of formula (I) [abstract] which is the following:

    PNG
    media_image14.png
    139
    423
    media_image14.png
    Greyscale
[0023] wherein R1 and R2 are the same or different, such as R1 can be a straight-chain alkyl radical having 1 to 16 carbon atoms or straight chain alkenyl radical having 2 to 16 carbon atoms where one or more nonadjacent and nonterminal CH2 groups may be replaced by -O- and R2 can claim 25 when RS1 is an alkyl having 1 C atom and XS is CF3 or OCF3. When R1 and R2 are both a straight-chain alkyl radical having 1 to 16 carbon atoms or straight chain alkenyl radical having 2 to 16 carbon atoms where one or more nonadjacent and nonterminal CH2 groups may be replaced by -O- it is equivalent to formula S-1 of instant claims 26 and 27 when RS1 and RS2 are alkyl or alkoxy having 1 to 7 C atoms or alkenyl or alkenyloxy having 2 to 7 C atoms. Schmidt et al. also teaches the preparation of the alkyl-, alkenyl- or alkoxy-substituted are known to those skilled in the art [0068]. Although Schmidt et al. does not teach a specific example of the above compound, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain such a compound through routine experimentation with a reasonable expectation of success because Schmidt teaches variables equally suitable for the sought invention. Further, the rationale to KSR, 550 U.S. at 421, 82 USPQ2d at 1397. In addition, MPEP 2144.05 cites In re Williams 4 USPQ 237 (C.C.P.A. 1929) which states “A mere carrying forward of an original patented conception involving only a change in proportion, form or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes may produce better results.” In the instant case, Schmidt et al. teaches X is selected from a small group such that one of ordinary skill in the art would envisage each member such as S. The teachings of Schmidt et al. would have presented strong evidence of obviousness in the liquid crystal art in substituting S for the O as seen in compound 3-butoxy-4,6-difluoro-7-n-propyldibenzofuran in Example 20 [0088]. Schmidt et al. further teaches the compounds of formula I may be added to other classes of compound, in order, for example, to influence the dielectric and/or optical anisotropy of such a dielectric.  They may also serve to optimize its threshold voltage and/or its viscosity [0050]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lietzau in view of Haensel to include the compound of formula I of Schmidt in order to influence the dielectric and/or optical anisotropy as well as optimize the threshold voltage and/or viscosity.
Response to Arguments
Applicant's arguments filed October 28, 2020 have been fully considered but they are not persuasive. Applicant argues regarding the 103 rejection over Schmidt as evidenced by Bartmann, the invention provides a unique liquid crystal medium comprising at least one compound of formula S-2 and at least one compound of formulae II and/or III. By the above amendment, the particular compound of formula S-2 is even more specified by the nature of the XS group which further heightens the failure of the cited references to direct one of ordinary skill to the very specific combination of the claimed elements. Further, the additional specificity corresponds to the showing in the specification as to the advantageous properties of the specified invention, particularly, relatively high positive dielectric anisotropy, low rotational viscosity, acceptably high clearing points, and relatively low threshold voltages.
The Examiner respectfully disagrees. Schmidt teaches for formula (I), R1 and R2 are the same or different, such that R1 can be a straight-chain alkyl radical having 1 to 16 carbon atoms or straight chain alkenyl radical having 2 to 16 carbon atoms where one or more nonadjacent and nonterminal CH2 groups may be replaced by -O- and R2 can be a straight-chain alkyl radical having 1 carbon atom or 2 carbon atoms in which one CH2 group is replaced by –O- in which one or more hydrogen atoms may be replaced by F (i.e. CF3 and/or OCF3) [0027-0030]. Therefore, one of ordinary skill in the art would easily arrive at the instantly claimed formula S-2 based on the teachings of Schmidt through routine experimentation based on the substitution of equally suitable variables. Regarding “advantageous” properties, the Examiner acknowledges that pages 8-9 of the specification recite the above noted properties. However, based on the 
In re Rijckaert, In re Spormann, In re Newell, and MPEP 2112 for support.
The Examiner respectfully disagrees. MPEP 2112 also recites: there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See also Toro Co. v. Deere & Co., 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.") Furthermore, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 201 USPQ 658 (CCPA 1979) MPEP 2145(II). In the instant case, Schmidt, as evidenced by Bartmann, discloses a liquid crystal composition comprising compounds encompassing the instant claims. Therefore, it is expected that the composition of Schmidt would have the same 
Applicant further argues, Schmidt does not encompass, even generically, the option of F or Cl and only in a very remote sense possibly contemplates the option of CF3 or OCF3. Schmidt discloses other preferred groups and the number of replacement options is extremely remote and not fairly suggested and the selections required of Bartmann is also from a broad genus. Additionally, the distinction of the claims as amended is further distinguished from Schmidt’s Example 20 which only has terminal butoxy or propyl groups.
The Examiner respectfully disagrees. The fact that Schmidt does not teach some of the claimed terminal groups does not detract from the teachings which do encompass group XS, i.e. fluorinated alkyl, alkoxy, alkenyl or alkenyloxy. The prior art is not required to teach every possible embodiment of the instant claims in order for obviousness to be established. Furthermore, all the disclosures in a reference must be evaluated for what they fairly teach one of ordinary skill in the art even though the art teachings relied upon are phrased in terms of a non-preferred embodiment or even as being unsatisfactory for the intended purpose, In re Boe, 148 USPQ 507 (CCPA 1966); In re Smith, 65 USPQ 167 (CCPA 1945); In re Nehrenberg, 126 USPQ 383 (CCPA 1960); In re Watanabe, 137 USPQ 350 (CCPA 1963). Additionally, the disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP 2123.I.). In the instant case, the fact that Schmidt “prefers” other defined groups, does not detract from the general teachings which encompass the instant claims. Therefore, one of ordinary skill in the art upon considering the entire disclosures of Schmidt as evidenced by Bartmann would easily arrive at the instantly claimed invention through routine experimentation with a reasonable expectation of success.
Applicant also argues the Office Action takes the position that no matter how broad the generic disclosures of the cited references are, and no matter the unpreferred and remote nature of the selections and no matter how every hint, motivation, preference, exemplified embodiment etc., in the reference directs one toward embodiments other than those recited in the claims, “all compounds” and compositions thereof within this broad generic disclosure’s scope are suitable for use and obvious.  It is further alleged in the Office Actions that there is such an alleged strong prima facie case of obviousness that data which demonstrates significant unexpected advantages would not even be sufficient to overcome a prima facie case of obviousness. These positions fail to apply controlling and highly relevant legal precedent of In re Jones and In re Baird as well as Orexo AB v Actavis Elizabeth LLC and Interconnect Planning Corp. v Feil. Further, regarding the comparative evidence of nonobviousness, the law is clear that all such evidence must be considered and cannot be ignored.
The Examiner would like to point out that “analysis [of whether the subject matter of claim would have been obvious] need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court to take account of the inferences and creative steps that a person of ordinary skill in the art would employ.“ KSR Int’l v. Teleflex, Inc. 82 USPQ2d 1385 (2007) (quoting In re Kahn, 78 USPQ2d 1329 (Fed. Cir. 2006)). See DyStar Textilfarben GmBH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir 2006) (“The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself.”; In re Bozek, 163 USPQ 545 (CCPA 1969)(“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.’”); In re Hoeschelle, 160 USPQ 809 (CCPA 1969) (“[I]t is proper to take into account not only specific teachings of the references but also the inference which one skilled in the art would reasonable be expected to draw therefrom …”). The analysis supporting obviousness, however, should be made explicit and should “identify reason that would have prompted a person of ordinary skill in the relevant field to combine elements” in manner claimed. KSR, 82 USPQ2d at 1396. In the instant case, the motivation comes from routine experimentation in the liquid crystal art to obtain additional embodiments than those specifically exemplified in order to achieve optimal 
Applicant also argues Schmidt presents a general formula I in which dibenzothiophenes are encompassed, for X being S among four other options. However, no examples of any dibenzothiophenes are given, nor are such compounds in any other way preferred or guided toward. It is highly relevant to one of ordinary skill that no compound that would overlap a compound of the claims – in two structural Eisai Co. Ltd. v. Dr. Reddy’s Laboratories Ltd. Without discernible reason on the record why one of ordinary skill in the art would have modified this group, the Federal Circuit held that there was no obviousness as is the case here too. There is no precedent in support of the Office Action’s position, but only contrary precedent, for taking certain parts of a particular compound and modifying it in view of other compounds or a generic disclosure.
The Examiner respectfully disagrees. As noted above, the prior art is not required to teach every possible embodiment of the instant claims in order for obviousness to be established. Schmidt teaches in formula I, X can be S and R1 and R2 can be alkyl or OR ferroelectric and suitable for active matrix displays. While the specific exemplary compositions have a smectic phase and used for ferroelectric media, this does not negate the general teachings of Schmidt that a liquid crystal mixture comprising a compound of formula (I) can have a nematic phase by itself. Thus, one of ordinary skill would not be guided away from the teachings evidenced by Bartmann. Furthermore, the rejection is based on routine experimentation of the general formula (I). The Examiner did not solely rely on Example 20 of Schmidt as the motivation for arriving at the instant claims. The rejection also recites “the rationale to support a conclusion that the claim would have been obvious is that ‘a person of ordinary skill has good reason to pursue the known options within his or her KSR, 550 U.S. at 421, 82 USPQ2d at 1397.” This, too, is the rationale for modifying the prior art and the basis for the obviousness rejection. Additionally, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 203 USPQ 245 (CCPA 1979). In the instant case, S and O are structurally similar as are alkyl/alkoxy with fluorinated alkyl/alkoxy with regard to the definitions for the variables of X and R1/R2 respectively. One of ordinary skill in the art would expect additional compounds than those exemplified would also behave in a similar manner, such as those instantly claimed. It should also be noted that motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994 (Fed. Cir. 1999). As explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 (Fed. Cir. 1997), "there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." In the instant case, Schmidt et al. teaches a compound of formula (I) in which X is S or O and when R1/R2 is a straight-chain alkyl radical having 1 to 16 carbon atoms in which 
Applicant further argues Bartmann provides no direction whatsoever to modify the Schmidt compound of Example 20 or otherwise select a compound from Schmidt’s genus to arrive at Applicants’ formula S-2. Bartmann also provides no teaching or suggestion to combine its compounds with compounds like those of formula (I) of Schmidt. Thus, Bartmann does not solve the above-discussed failures of Schmidt to suggest the claims compositions.
The Examiner would like to note that Bartmann is not being used, nor is required to teach, a compound of Applicant’s formula S-2/Schmidt’s (I). As noted above, Bartmann is relied upon “as evidenced by” regarding other liquid crystalline components to be incorporated by reference, see [0054] cited as DE-A-195 31 165. Thus, Bartmann could not have recited the dibenzothiophene compound or a reason to combine since it had not been invented yet. Schmidt’s acknowledgment of the compounds recited in Bartmann as suitable for its disclosure is enough for motivation to combine.
Applicant also argues the comparative data in the specification further supports nonobviousness. The results shows that the media examples of the invention when used in an FFS display demonstrated good transmission and short response time while the comparative examples provided only moderately good transmission and at best 
The Examiner would like to note that evidence of unexpected results and other secondary considerations will not necessarily overcome strong prima facie showing of obviousness. Süd-Chemie Inc. v. Multisorb Technologies Inc., 89 USPQ2d 1768 (Fed. Cir. 2009); see also Pfizer, Inc. v. Apotex, Inc., [82 USPQ2d 1321] (Fed. Cir. 2007). In the instant case, the current rejection provides a strong prima facie case of obviousness based on routine experimentation of equally suitable variables for the sought invention. Schmidt also teaches compound 3-butoxy-4,6-difluoro-7-n-propyldibenzofuran in Example 20 [0088] which is a specific example of formula I and structurally similar to Applicant’s formulae S-1 and S-2. The teachings of Schmidt et al. would have presented strong evidence of obviousness in the liquid crystal art in substituting S for the O in said compound as well as substitute fluorine for hydrogen in the right terminal group in order to obtain the instantly claimed compounds through routine experimentation in the liquid crystal art with a reasonable expectation of success. Nevertheless, the results provided in the specification are not considered “unexpected” because one of ordinary skill in the art would expect a slight difference in properties for compounds which are slightly 
Applicant further argues the data additionally show a particular advantage for media as claimed where the terminal group for the S-2 compound is F, Cl, CF3 or OCF3. Mixtures 1 and 2 show advantageous low rotational viscosities as low as 59 mPas while their clearing points are as high as 80.5°C and 81°C respectively, and at the same time they exhibit relatively low threshold voltages of 1.79 and 1.76 respectively. Examples 46, 47, 50, and 51 also have similarly advantageous clearing point and low threshold voltages and examples 52 and 53 show acceptable clearing points but with significantly higher threshold voltage. This additional data, exemplary of other data in the specification shows the breadth of scope of the advantage from the claimed invention. It is alleged in the Office Action that the distinction shows for the properties of the claimed media are not unexpected because one of ordinary skill in the art would expect differences in properties when the compounds/compositions differ. If that was an adequate reason to dismiss the comparative data, then the whole concept of showing nonobviousness by unexpected results would be eliminated. There is no basis for an expectation that the claimed compositions would be better than the compositions 
The Examiner respectfully disagrees. As noted above, the values provided for examples 1-3, 9, 24-28, and 46-53 which read on claim 1 overlap with those of claims 4-8, 10-23, and 29-45 now considered comparative. This is also true for Comparative Examples 1-3, specifically comparative example 2 which comprises a dibenzofuran compound which Applicant equates to Schmidt’s prior art teachings. The range of values provided for the claimed media are so large that one cannot consider unexpectedly advantageous properties as asserted by Applicant. Furthermore, Schmidt teaches an object of the present invention to provide novel components for use in smectic or nematic liquid-crystal mixtures which have high positive dielectric anisotropy values combined with a favorable relationship of (rotational) viscosity and clearing point [0019]. Therefore, one of ordinary skill in the art would expect the results provided in the instant specification based on the teachings of Schmidt.
Applicant argues regarding claims 6, 7, 9, and 17-21 over Schmidt in view of Haensel, Haensel’s teaching that its media have positive dielectric anisotropy has no applicability to the Schmidt/Bartmann combination. The compositions of Haensel are clearly distinct from those of Schmidt/Bartmann. The Haensel compositions have no compounds anything like the compounds of Schmidt’s formula I or of Applicants’ formula S-1 or S-2. Thus, Haensel would provide no teaching or suggestion that a medium with these types of compounds would have positive dielectric anisotropy. It is clear that Schmidt teaches a desire for media of negative dielectric anisotropy.

Applicant also argues separate consideration of new dependent claim 24 is urged. Schmidt does not encompass, even generically, the option of F or Cl terminal groups. Thus, even if the reasoning of the rejection supported obviousness, the seasoning would not apply to claim 24 because it requires a compound not even within 
The Examiner agrees that Schmidt does not teach when XS is F or Cl. Thus, the current rejection of claim 24 is based on Schmidt in view of Lietzau which teaches such a compound [0023-0036]. Lietzau is very similar to Schmidt in that the general formula encompasses both dibenzofuran and dibenzothiophene compounds considered to be equally suitable for the sought invention. Therefore, one of ordinary skill in the art would envisage all compounds disclosed therein and easily arrive at the instant claims.
Applicant argues regarding the 103 rejection over Lietzau in view of Haensel, the claims are even further distinguished from Lietzau. All of the discussions from Schmidt above is incorporated herein by reference. Lietzau provides even less direction to one of ordinary skill in the art towards media containing compounds of Applicants’ formula S-2 compared to the previous claim scope. Lietzau does not encompass, even generically, the option of fluorinated alkyl, alkenyl, alkoxy or alkenyloxy terminal groups but instead, only in a remote sense, possibly contemplates the option of F or Cl. Lietzau does include dibenzothiophenes in its very broad general formula I when Y, among others, is “S”. However, not even only a single respective compound is disclosed for such an embodiment, nor sub-formulae discloses Y to be S, nor is the meaning “S” 
The Examiner respectfully disagrees. As noted above, the prior art is not required to teach every possible embodiment of the instant claims in order for obviousness to be established. The fact that Lietzau does not teach some of the claimed terminal groups does not detract from the teachings which do encompass group XS, i.e. F or Cl. All the disclosures in a reference must be evaluated for what they fairly teach one of ordinary skill in the art even though the art teachings relied upon are phrased in terms of a non-preferred embodiment or even as being unsatisfactory for the intended purpose, In re Boe, 148 USPQ 507 (CCPA 1966); In re Smith, 65 USPQ 167 (CCPA 1945); In re Nehrenberg, 126 USPQ 383 (CCPA 1960); In re Watanabe, 137 USPQ 350 (CCPA 1963). Additionally, the disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP 2123.I.). In the instant case, the fact that Lietzau “prefers” other defined groups, does not detract from the general teachings which encompass the instant claims. Nevertheless, the title of the U.S. Patent is “Dibenzofuran derivatives, dibenzothiophene derivatives and fluorene derivatives” which clearly demonstrates the inclusivity of “S” as an equally suitable option for Y in formula I for the sought invention. Furthermore, Lietzau does in fact teach sulfur (S) as a 
Applicant also argues the Office Action takes the position that no matter how broad the generic disclosures of the cited references are, and no matter the unpreferred and remote nature of the selections and no matter how every hint, motivation, preference, exemplified embodiment etc., in the reference directs one toward embodiments other than those recited in the claims, “all compounds” and compositions thereof within this broad generic disclosure’s scope are suitable for use and obvious.  It is further alleged in the Office Actions that there is such an alleged strong prima facie case of obviousness that data which demonstrates significant unexpected advantages would not even be sufficient to overcome a prima facie case of obviousness. These positions fail to apply controlling and highly relevant legal precedent of In re Jones and In re Baird as well as Orexo AB v Actavis Elizabeth LLC and Interconnect Planning Corp. v Feil. Further, regarding the comparative evidence of nonobviousness, the law is clear that all such evidence must be considered and cannot be ignored.
KSR Int’l v. Teleflex, Inc. 82 USPQ2d 1385 (2007) (quoting In re Kahn, 78 USPQ2d 1329 (Fed. Cir. 2006)). See DyStar Textilfarben GmBH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir 2006) (“The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself.”; In re Bozek, 163 USPQ 545 (CCPA 1969)(“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.’”); In re Hoeschelle, 160 USPQ 809 (CCPA 1969) (“[I]t is proper to take into account not only specific teachings of the references but also the inference which one skilled in the art would reasonable be expected to draw therefrom …”). The analysis supporting obviousness, however, should be made explicit and should “identify reason that would have prompted a person of ordinary skill in the relevant field to combine elements” in manner claimed. KSR, 82 USPQ2d at 1396. In the instant case, the motivation comes from routine experimentation in the liquid crystal art to obtain additional embodiments than those specifically exemplified in order to achieve optimal properties. Specifically, Lietzau teaches the compounds of the formula I according to the invention have values for the optical anisotropy Δn which are particularly suitable for 
Applicant further argues the Office Action alleges that the combination was obvious to try in that Y is selected from a small group such that each member of the general formula I would be envisaged with an S group. Applicants submit that no case law supports finding obviousness based on obvious to try in an even remotely similar Ortho-McNeil Pharm. Inc. v. Mylan Labs Inc. and Rolls-Royce PLC v. United Tech. Corp. The rejections do not follow the guidance of the MPEP section, has not established that piecing together the compound from the generic disclosure only would lead to a finite number of predictable solutions, and where the possible options for solving a problem must have been “known and finite” which is not even remotely established in the present case. Thus, the rationale of obvious to try for each member of a group being envisaged as the basis of the rejection is an improper approach to the present case.
The Examiner respectfully disagrees. The teachings of Lietzau provides an easily traversed list of variables which one of ordinary skill in the art could envisage for further modification and arrive at the instant claims. Lietzau provides exemplary compounds which one of ordinary skill would use as guidelines for further modifications in order to achieve optimal desired properties. In the instant case, one of ordinary skill in the art, upon considering Example No. 1-64, would be motivated to make similar compounds in which the oxygen atom is replaced with a sulfur atom since Lietzau’s general formula I indicates Y may be S and the title of the invention includes dibenzothiophene derivatives. Further, Lietzau teaches sulfur (S) is a preferred option for Y, see [col 3 line 60]. Thus, one of ordinary skill would have an easily traversed list of variables to select from and arrive at the instantly claimed formula S-2. Additionally, one of ordinary skill would be motivated to make additional compounds using an “obvious to try” rationale because Lietzau teaches “the invention is explained in greater detail below with KSR, 550 U.S. at 421, 82 USPQ2d at 1397.” This is clearly the case here. Lietzau teaches exemplary compounds which are structurally similar to that of instantly claimed formula S-2 such that it is natural for one of ordinary skill to pursue other known options, e.g. when Y is S, based on the teachings of the entire disclosure.

The Examiner respectfully disagrees. As noted above, Lietzau teaches sulfur (S) is a preferred option for Y, see [col 3 line 60] and the Title of the patented invention is “Dibenzofuran derivatives, dibenzothiophene derivatives and fluorene derivatives”. Lietzau also teaches “the invention is explained in greater detail below with reference to working examples, but without being restricted thereby” [col 26 lines 53-55] as well as the illustrative synthesis of a dibenzofuran according to the invention (Y=O, X1, X2 and X3=F, m and n=0, and R1 and R2=n-propyl) is shown below.  The synthesis can be adapted to the compounds of the general formula I respectively desired through the choice of suitable starting materials [col 14 lines 60-66]. This clearly provides one of ordinary skill in the art the motivation to modify the specific teachings exemplified therein and arrive at the instant claims. Furthermore, Lietzau teaches throughout the 
Applicant further argues Haensel was not cited for and does not teach or suggest the above-discussed component features lacking in the combination of Lietzau and Schmidt. The teachings of Haensel having positive dielectric anisotropy has no applicability to the Lietzau/Schmidt combination. The Haensel compositions have no compounds anything like the compounds of Lietzau’s formula I, Schmidt’s formula I or Applicant’s formula S-1 or S-2. Thus, Haensel would provide no teaching or suggestion that a medium with these types of compounds would have positive dielectric anisotropy. Further, one of ordinary skill in the art would not be motivated to modify Lietzau and/or Schmidt’s compositions to arrive at a medium with positive dielectric anisotropy because such a modification would be directly contrary to the desires and objectives explicitly stated in Lietzau and Schmidt.
The Examiner respectfully disagrees. The current rejections are over Schmidt as evidenced by Bartmann for claims 1, 5, 8, 10-12, 14, 15, and 21-23, further in view of Haensel for claims 6, 7, 9, 13, and 17-20, Lietzau in view of Haensel for claims 1, 5-15, 17-20, 22, and 23, and with claim 21 rejected over Lietzau in view of Haensel and further in view of Schmidt. The teachings of Haensel having a positive dielectric anisotropy is critical to their invention and the reason for combining it with the teachings of Lietzau. Haensel teaches LC mixtures having positive dielectric anisotropy (+Δε) can be improved if the LC media additionally contain one or more compounds selected from the compounds of the formula IIA, IIB and IIC having negative values for the dielectric 
Applicant also argues the low rotational viscosity of 350 mPas or less provides an additional basis for nonobviousness of claim 22. Applicants strongly object to the Examiner’s allegation that Haensel teaches LC mixtures of the invention allow rotational viscosities of 110 mPas or less. If this allegation is referring to mixtures of Applicants’ invention, then this allegation is clearly untrue. The mixtures of Haensel are very different from Applicant’s invention so Haensel could not provide any teachings about the rotational viscosity. Additionally, to the extent the argument may be made that this property is inherently met by the broad generic teachings of Lietzau, Applicants would strongly object to this allegation for reasons analogous to those given above. Lietzau disclose no actual compositions which have a compound of Applicants’ formula S-2, let alone a composition with the additional component of Applicants’ claims. That Lietzau may encompass compositions as claimed in a very broad generic sense does not support that specific properties claimed for Applicants’ specific combination are In re Rijckaert, In re Spormann, In re Newell, and MPEP 2112 for support.
The Examiner respectfully disagrees. MPEP 2112 also recites: there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See also Toro Co. v. Deere & Co., 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.") Furthermore, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 201 USPQ 658 (CCPA 1979) MPEP 2145(II). In the instant case, Lietzau discloses a liquid crystal composition comprising compounds encompassing the instant claims. Therefore, it is expected that the composition of Lietzau would have the same properties such as the instantly claimed rotational viscosity, absent any evidence to the contrary.
Applicant further argues the comparative data in the specification further supports nonobviousness. The results provided show that the media examples of the invention when used in an FFS display demonstrated good transmission and short response time while the comparative examples provided only moderately good transmission and at best merely acceptable response times. This advantage could not have been expected from the reference teachings.
Süd-Chemie Inc. v. Multisorb Technologies Inc., 89 USPQ2d 1768 (Fed. Cir. 2009); see also Pfizer, Inc. v. Apotex, Inc., [82 USPQ2d 1321] (Fed. Cir. 2007). In the instant case, the current rejection provides a strong prima facie case of obviousness based on the substitution of known equivalents. Lietzau teaches compound no. 18 [col 29] which is a specific example of formula I and structurally similar to Applicant’s formulae S-1 and S-2. The teachings of Lietzau would have presented a recognition of equivalency in the prior art and would have presented strong evidence of obviousness in the liquid crystal art in substituting S for the O in said compound in order to obtain the instantly claimed compounds through routine experimentation in the liquid crystal art with a reasonable expectation of success. Nevertheless, the results provided in the specification are not considered “unexpected” because one of ordinary skill in the art would expect a slight difference in properties for compounds which are slightly different. While the compounds encompassed by Lietzau’s general formula I are considered equivalent, one of ordinary skill in the art would still expect varying results for each compound based on the nature of liquid crystals. This understanding is what motivates one of ordinary skill in the art to modify specific examples presented in a reference so as to achieve the best properties possible.
Applicant also argues the data additionally show a particular advantage for media as claimed where the terminal group for the S-2 compound is F, Cl, CF3 or OCF3. Mixtures 1 and 2 show advantageous low rotational viscosities as low as 59 mPas while their clearing points are as high as 80.5°C and 81°C respectively, and at the same time 
The Examiner respectfully disagrees. As noted above for Schmidt, the values provided for examples 1-3, 9, 24-28, and 46-53 which read on claim 1 overlap with those of claims 4-8, 10-23, and 29-45 now considered comparative. This is also true for Comparative Examples 1-3, specifically comparative example 2 which comprises a dibenzofuran compound which Applicant equates to Lietzau’s prior art teachings. The range of values provided for the claimed media are so large that one cannot consider unexpectedly advantageous properties as asserted by Applicant. Therefore, one of ordinary skill in the art would expect the results provided in the instant specification based on the teachings of Lietzau.

The Examiner respectfully disagrees. Claim 25 is rejected as obvious over Lietzau in view of Haensel, and further in view of Schmidt. As noted above, Schmidt does in fact encompass instantly claimed formula S-2 when XS is CF3 or OCF3, see [0023-0036]. Thus, the claimed limitations have been met.
Applicant argues regarding the double patenting rejection over U.S. Patent 9,512,102, the claims of ‘102 are directed primarily to compounds and not compositions. There is one compositions claim, claim 10, however, this claim dos not render obvious a composition which, in addition to a compound of Applicant’s formula S-2, also contains a compound of Applicants’ formula II or III. A double patenting rejection is always based on the claims of the cited patent/application and the claims of ‘102 give no hint 
The Examiner respectfully disagrees. The patented claims are read in light of the specification. Specifically, claim 10 of ‘102 requires at least two compounds and the disclosure includes such suitable compounds, see [col 22 lines 10-20]. Furthermore, “The double patenting doctrine is designed to prevent a patent owner from extending his exclusive rights to an invention through claims in a later-filed patent that are not patentably distinct from claims in the earlier filed patent.” Geneva Pharm., Inc. v. GlaxoSmithKline PLC, 68 USPQ2d 1865 (Fed. Cir. 2003.). In the instant case, the patented claims of ‘102 provide Applicant with the right to any liquid crystal composition comprising every embodiment of a compound of formula I and an additional compound such as those defined within the disclosure. Thus, the instant claims are obvious variants and not patentably distinct from the compositions of ‘102.
Applicant argues regarding the double patenting rejection over U.S. Patent 10,017,695, the claims of ‘695 are directed primarily to compounds and not compositions. There is one compositions claim, claim 9, however, this claim dos not render obvious a composition which, in addition to a compound of Applicant’s formula S-2, also contains a compound of Applicants’ formula II or III. A double patenting rejection is always based on the claims of the cited patent/application and the claims of ‘695 give no hint whatsoever of a composition which contains formula II or III. Thus, no instant claim is an obvious variant of any claim of the ‘695 patent.
The Examiner respectfully disagrees. The patented claims are read in light of the specification. Specifically, claim 9 of ‘695 requires at least two compounds and the Geneva Pharm., Inc. v. GlaxoSmithKline PLC, 68 USPQ2d 1865 (Fed. Cir. 2003.). In the instant case, the patented claims of ‘695 provide Applicant with the right to any liquid crystal composition comprising every embodiment of a compound of formula I and an additional compound such as those defined within the disclosure. Thus, the instant claims are obvious variants and not patentably distinct from the compositions of ‘695.
Due to the amendment of instant claim 1, the 112 second paragraph rejection has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anna Malloy/Examiner, Art Unit 1722   

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722